     Case 2:20-cr-00035-JFW Document 26 Filed 04/17/20 Page 1 of 6 Page ID #:138



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 5   Assistant United States Attorney
     Public Corruption and Civil Rights Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2091
 8        Facsimile: (213) 894-2927
          Email:     mack.jenkins@usdoj.gov
 9                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR. 20-35-JFW

15             Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                             (1) CONTINUANCE OF TRIAL DATE AND
16                   v.                      (2) FINDINGS OF EXCLUDABLE TIME
                                             PERIODS PURSUANT TO SPEEDY TRIAL
17   MITCHELL ENGLANDER,                     ACT

18             Defendant.                    CURRENT TRIAL DATE:
                                             May 5, 2020
19                                           PROPOSED TRIAL DATE:
                                             September 8, 2020
20                                           PROPOSED CHANGE OF PLEA DATE:
                                             June 4, 2020
21

22

23
          Plaintiff United States of America, by and through its counsel
24
     of record, the United States Attorney for the Central District of
25
     California and Assistant United States Attorneys Mack E. Jenkins,
26
     Veronica Dragalin, and Melissa Mills, and defendant MITCHELL
27

28
     Case 2:20-cr-00035-JFW Document 26 Filed 04/17/20 Page 2 of 6 Page ID #:139



 1   ENGLANDER (“defendant”), both individually and by and through his

 2   counsel of record, Janet Levine, hereby stipulate as follows:

 3           1.   The Indictment in this case was made public on March 9,

 4   2020.    Defendant first appeared before a judicial officer of the

 5   court in which the charges in this case were pending on March 9,

 6   2020. The Speedy Trial Act, 18 U.S.C. § 3161, originally required

 7   that the trial commence on or before May 18, 2020.

 8           2.   On March 12, 2020, the Court set a trial date of May 6,

 9   2020, a status conference date of April 20, 2020.

10           3.   Defendant is released on bond pending trial. The parties

11   estimate that the trial in this matter will last approximately 4

12   days.

13           4.   By this stipulation, defendant moves to continue the trial

14   date to September 8, 2020 and set a change of plea hearing for June

15   4, 2020 at 8:00 a.m.     This is the first request for a continuance.

16           5.   Defendant requests the continuance based upon the following

17   facts, which the parties believe demonstrate good cause to support

18   the appropriate findings under the Speedy Trial Act:

19                a.   Defendant is charged with a violation of 18 U.S.C. §

20   1001(a)(1): Falsifying Material Facts; 18 U.S.C. § 1001(a)(2): Making

21   False Statements; 18 U.S.C. § 1512(b)(3): Tampering with a Witness,

22   Victim, or Informant and Obstruction of Justice.          The government has

23   produced discovery to the defense, including over 3,218 pages and a

24   USB containing native files.

25                b.    Counsel represents that she will not have the time

26   that she believes is necessary to prepare to try this case on the

27   current trial date.

28                c.   On March 13, 2020, the Court entered a General Order

                                          2
     Case 2:20-cr-00035-JFW Document 26 Filed 04/17/20 Page 3 of 6 Page ID #:140



 1   suspending jury selection and jury trials scheduled to begin before

 2   April 13, 2020. C.D. Cal. General Order No. 20-02, In Re: Coronavirus

 3   Public Emergency, Order Concerning Jury Trials and Other Proceedings

 4   (March 13, 2020). The same day, the Court entered another General

 5   Order imposing health- and travel-related limitations on access to

 6   Court facilities. C.D. Cal. General Order No. 20-03, In Re:

 7   Coronavirus Public Emergency, Order Concerning Access to Court

 8   Facilities (March 13, 2020).

 9              d.   On April 13, 2020, the Court entered a General Order

10   suspending jury selection and jury trials scheduled to begin before

11   June 1, 2020. C.D. Cal. General Order No. 20-05, In Re: Coronavirus

12   Public Emergency, Order Concerning Jury Trials and Other Proceedings

13   (April 13, 2020). These orders were imposed based on both (1) the

14   California Governor’s declaration of a public-health emergency in

15   response to the spread of COVID-19, as well as (2) the Centers for

16   Disease Control’s advice regarding reducing the possibility of

17   exposure to the virus and slowing the spread of the disease. See

18   General Order 20-05, at 1.

19              e.   On March 29, 2020, the Chief Judge entered an order

20   finding that for 90 days from March 29, 2020, in-person pleas and

21   sentencings “cannot be conducted in person without seriously

22   jeopardizing public health and safety.” C.D. Cal. Order of the Chief

23   Judge No. 20-043, In Re: Coronavirus Public Emergency, Use of Video

24   and Telephonic Conference Technology in Certain Criminal Proceedings.

25              f.   In light of the foregoing, counsel for defendant also

26   represent that additional time is necessary to confer with defendant,

27   conduct and complete an independent investigation of the case,

28   conduct and complete additional legal research including for

                                          3
     Case 2:20-cr-00035-JFW Document 26 Filed 04/17/20 Page 4 of 6 Page ID #:141



 1   potential pre-trial motions, review the discovery and potential

 2   evidence in the case, and prepare for trial in the event that a

 3   pretrial resolution does not occur.       Defense counsel represents that

 4   failure to grant the continuance would deny her reasonable time

 5   necessary for effective preparation, taking into account the exercise

 6   of due diligence.

 7                g.   Defendant believes that failure to grant the

 8   continuance will deny him continuity of counsel and adequate

 9   representation.

10                h.   The government does not object to the continuance.

11                i.   The requested continuance is not based on congestion

12   of the Court’s calendar, lack of diligent preparation on the part of

13   the attorney for the government or the defense, or failure on the

14   part of the attorney for the Government to obtain available

15   witnesses.

16        6.      For purposes of computing the date under the Speedy Trial

17   Act by which defendant’s trial must commence, the parties agree that

18   the time period of May 5, 2020 to September 8, 2020 inclusive, should

19   be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i) and

20   (h)(7)(B)(iv) because the delay results from a continuance granted by

21   the Court at defendant’s request, without government objection, on

22   the basis of the Court’s finding that: (i) the ends of justice served

23   by the continuance outweigh the best interest of the public and

24   defendant in a speedy trial; (ii) failure to grant the continuance

25   would be likely to make a continuation of the proceeding impossible,

26   or result in a miscarriage of justice; and (iii) failure to grant the

27   continuance would unreasonably deny defendant continuity of counsel

28   and would deny defense counsel the reasonable time necessary for

                                          4
     Case 2:20-cr-00035-JFW Document 26 Filed 04/17/20 Page 5 of 6 Page ID #:142



 1   effective preparation, taking into account the exercise of due

 2   diligence.

 3        7.      Nothing in this stipulation shall preclude a finding that

 4   other provisions of the Speedy Trial Act dictate that additional time

 5   periods be excluded from the period within which trial must commence.

 6   Moreover, the same provisions and/or other provisions of the Speedy

 7   Trial Act may in the future authorize the exclusion of additional

 8   time periods from the period within which trial must commence.

 9        IT IS SO STIPULATED.

10   Dated: April 17, 2020                Respectfully submitted,

11                                        NICOLA T. HANNA
                                          United States Attorney
12
                                          BRANDON D. FOX
13                                        Assistant United States Attorney
                                          Chief, Criminal Division
14
                                          /Mack E. Jenkins/
15
                                          MACK E. JENKINS
16                                        Assistant United States Attorney

17                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
18

19

20                                        /Janet Levine/*
     Dated: April 17, 2020                JANET LEVINE
21                                        Attorney for Defendant
                                          MITCHELL ENGLANDER
22                                           *per email authorization
23

24

25

26

27

28

                                          5
     Case 2:20-cr-00035-JFW Document 26 Filed 04/17/20 Page 6 of 6 Page ID #:143



 1        I am DEFENDANT’s attorney.       I have carefully discussed every

 2   part of this stipulation and the continuance of the trial date with

 3   my client. I have fully informed my client of his Speedy Trial

 4   rights.   To my knowledge, my client understands those rights and

 5   agrees to waive them.     I believe that my client’s decision to give up

 6   the right to be brought to trial earlier than the proposed date is an

 7   informed and voluntary one.

 8   /Janet Levine/*                               April 17, 2020
 9   JANET LEVINE                                 Date
     Attorney for Defendant
10   MITCHELL ENGLANDER
     *per email authorization
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          6
